DETAILED ACTION
Notice of Pre-AIA  or AIA  Stat
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 07/21/2021 has been considered.

Claim Objections

3. Claims 1,2,4,5 and 6 are objected to because of the following informalities. Appropriate correction is required to make the claim clearer. 

a. Claim 1 should be replaced as follows, “An optical transmission system comprising: an optical transmission apparatus configured to subject a transmission signal including a plurality of sequences to Hadamard transform to obtain a signal in which a predetermined delay is added to one of the plurality of sequences, optically modulate the obtained signal, and transmit the modulated signal; and an optical reception apparatus configured to demodulate a reception signal received from the optical transmission apparatus by subjecting the reception signal to adaptive equalization processing with a predetermined number of taps, wherein the optical reception apparatus includes: an adaptive equalization processing unit configured to subject the reception signal to adaptive equalization processing of wavelength distortion [the] a delay from the predetermined number of taps; a delay compensation unit configured to subject the reception signal subjected to the wavelength distortion compensation to delay compensation in accordance with the delay; and an inverse Hadamard transform unit configured to subject the reception signal subjected to the delay compensation to inverse Hadamard transform”. Appropriate correction is required to make the claim clearer. 

b. Claim 2 should be replaced as follow, “The optical transmission system according to claim 1, further comprising: a frequency offset compensation unit configured to subject the reception signal subjected to the wavelength distortion compensation to frequency offset compensation before the delay compensation; and a phase offset compensation unit configured to subject the reception signal subjected to the frequency offset compensation by the frequency offset compensation unit to phase offset compensation, wherein the delay compensation unit subjects the reception signal subjected to the phase offset compensation to the delay compensation, and the inverse Hadamard transform unit subjects the reception signal subjected to the delay compensation to the inverse Hadamard transform with a single fixed tap”. Appropriate correction is required to make the claim clearer. 

c. Claim 4 should be replaced as follows, “The optical transmission system according to claim 3, wherein the pilot signal insertion unit uses a signal subjected to the inverse Hadamard transform or a QSPK signal as the pilot signal when the pilot signal is the Hadamard transform or a QSPK signal as the pilot signal when the pilot signal is inserted after the addition of the delay”. Appropriate correction is required to make the claim clearer. 

d. Claim 5 should be replaced as follows, “An optical reception apparatus configured to demodulate a reception signal by subjecting the reception signal to adaptive equalization processing with a predetermined number of taps, the reception signal being received from an optical transmission apparatus, the optical transmission apparatus being configured to subject a transmission signal including a plurality of sequences to Hadamard transform to obtain a signal in which a predetermined delay is added to one of the plurality of sequences, optically modulate the obtained signal, and transmit the modulated signal, the optical reception apparatus comprising: an adaptive equalization processing unit configured to subject the reception signal to adaptive equalization processing of wavelength distortion compensation with a number of taps obtained by subtracting a number determined in accordance with [the] a delay from the predetermined number of taps; a delay compensation unit configured to subject the reception signal subjected to the wavelength distortion compensation to delay compensation in accordance with the delay; and an inverse Hadamard transform unit configured to subject the reception signal subjected to the delay compensation to inverse Hadamard transform”. Appropriate correction is required to make the claim clearer. 



e. Claim 6 should be replaced as follows, “An optical transmission method in an optical transmission system, the optical transmission system including: an optical transmission apparatus configured to subject a transmission signal including a plurality of sequences to Hadamard transform to obtain a signal in which a predetermined delay is added to one of the plurality of sequences, optically modulate the obtained signal, and transmit the modulated signal; and an optical reception apparatus configured to demodulate a reception signal received from the optical transmission apparatus by subjecting the reception signal to adaptive equalization processing with a predetermined number of taps, the optical transmission method comprising: subjecting by the optical reception apparatus, [subjecting] the reception signal to adaptive equalization processing of wavelength distortion compensation with a number of taps obtained by subtracting a number determined in accordance with [the] a delay from the predetermined number of taps; subjecting by the optical reception apparatus, [subjecting] the reception signal subjected to the wavelength distortion compensation to delay compensation in accordance with the delay; and subjecting by the optical reception apparatus, [subjecting] the reception signal subjected to the delay compensation to inverse Hadamard transform”. Appropriate correction is required to make the claim clearer. 






Claim Interpretation

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

For claim 1,
a. an optical transmission apparatus configured to subject…on line 2;
b. an optical reception apparatus configured to demodulate… on line 6;
c. an adaptive equalization processing unit configured to subject… on line 10;
d. a delay compensation unit configured to subject the… on line 14;
e. an inverse Hadamard transform unit configured to subject… on line 17. 

For claim 2,
a. a frequency offset compensation unit configured to subject… on line 3;
b. a phase offset compensation unit configured to subject… on line 6;
c. a delay compensation unit subjects the… on line 9;
d. an inverse Hadamard transform unit subjects… on line 11.

For claim 3, 
a. a pilot signal insertion unit configured to insert a …on line 3;
b. an adaptive equalization processing unit performs on lines 5, 6.

For claim 4,
a. the pilot signal insertion unit uses… on lines 2-6.

For claim 5,
a. an optical reception apparatus configured to demodulate… on line 1;
b. an optical transmission apparatus configured to subject…on line 4;
c. an adaptive equalization processing unit configured to subject… on line 9;
d. a delay compensation unit configured to subject the… on line 13;
e. an inverse Hadamard transform unit configured to subject… on line 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. Figure 1 below discloses an optical transmission apparatus and optical reception apparatus.



    PNG
    media_image1.png
    640
    983
    media_image1.png
    Greyscale


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims, 1-5 applicant claims an “optical transmission apparatus”, “an optical reception apparatus”, “an adaptive equalization processing unit”, “a delay compensation unit”, “an inverse Hadamard transform unit”, “a frequency offset compensation unit”, a “phase offset compensation unit”, and “a pilot signal insertion unit”, but provides no further structure performing the claimed functionality in the specification and thus making the claims 1-5 vague and indefinite. Appropriate correction is required to make the claim clearer. 






Allowable Subject Matter
4. Claim 6 is allowed, except for minor informalities as disclosed above.

5. Regarding claim 6, the closest prior art is Shibahara et al; (Filtering-tolerant transmission by the Walsh-Hadamard transform for super-channel beyond 100 Gb/s- 2015 attached). Shibahara et al disclose an optical transmission and optical reception apparatus with input sequences mapped on to Walsh-Hadamard Transform and then detected at the optical receiver using butterfly filter, see figures 1, 4a and 4b as reproduced below. 

Examiner’s Note: Detailed reasons for allowance will be provided for claim 6, once all the minor informalities as disclosed above will be addressed.


    PNG
    media_image2.png
    290
    714
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    638
    756
    media_image3.png
    Greyscale








Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Shibahara et al; (US 2018/0375607) discloses an optical transmission and reception apparatus, wherein the optical reception apparatus the equalization processing unit uses Hadamard transform, see figure 1 as reproduced below



    PNG
    media_image4.png
    495
    816
    media_image4.png
    Greyscale


b. Yamamoto et al; (US 10693562) discloses encoding and decoding device in an optical communication system using Hadamard matrix, see figures 11 and 14 as reproduced below.


    PNG
    media_image5.png
    619
    881
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    686
    832
    media_image6.png
    Greyscale

c. Majeed et al; (3 Gb/s Broadband Spectral Amplitude Coding – Optical Code Division Multiple Access (SAC-OCDMA) Based on Multi Diagonal and Walsh Hadamard Codes – 2019 attached) discloses detecting Walsh Hadamard Codes using balanced detection, see figure 3 as reproduced below.


    PNG
    media_image7.png
    228
    471
    media_image7.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636